Exhibit 10.2

STORE CAPITAL CORPORATION
2015 OMNIBUS EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AWARD AGREEMENT

 

THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”) is effective []
 (the “Grant Date”) by and between STORE Capital Corporation, a Maryland
corporation (the “Company”) and [] (the “Participant”).

Section 1. General.   This Agreement and the restricted share units granted
hereunder are subject in all respects to the terms and conditions of the STORE
Capital Corporation 2015 Omnibus Equity Incentive Plan (the
“Plan”).  Capitalized terms used in this Agreement without further definition
shall have the same meanings given to such terms in the Plan.

Section 2. Grant of Restricted Share Units.  The Company hereby awards to the
Participant, as of the Grant Date, [] restricted share units (the “Performance
Unit Award”).  The Performance Unit Award has been granted pursuant to the Plan
and subject to the terms and conditions of the Plan and this Agreement.  The
Performance Unit Award represents the right to receive the number of Shares set
forth on Exhibit A, attached hereto, upon the vesting of the Performance Unit
Award.

Section 3. Vesting. 

(a) Earned Awards.  The Performance Unit Award shall be eligible to vest based
on the achievement of the performance criteria set forth on Exhibit A (the
“Performance Criteria”), as measured over the period beginning on January 1,
2019 and ending on December 31, 2021 (the “Performance Period”).  The portion of
the Performance Unit Award, if any, for which the Performance Criteria have been
achieved is referred to herein as the “Earned Award.”  Subject to certification
by the Committee pursuant to Section 3(b) below, shares shall be settled and
delivered (provided that such delivery is otherwise in accordance with federal
and state securities laws) with respect to the Earned Award as soon as
practicable following vesting, but in no event later than March 15 of the
calendar year following the calendar year in which vesting occurs (the date on
which settlement occurs, the “Settlement Date”).

(b) Determination and Certification.  At a meeting of the Committee occurring
after the Committee has received the Company’s audited financial statements for
the fiscal year ending with the end of the Performance Period, the Committee
shall determine and certify in writing the level of achievement of the
Performance Criteria described on Exhibit A and the resulting portion of the
Performance Unit Award, if any, which is an Earned Award.  The Company shall
promptly notify the Participant of the determination by the Committee.

(c) Forfeiture of Unearned Units.  Upon the Committee’s certification of the
number of shares issuable in connection with such Earned Award, the Participant
shall automatically forfeit to the Company without consideration the remaining
portion of the Performance Unit Award that was not an Earned Award.





--------------------------------------------------------------------------------

 



Section 4. Rights; Non‑Transferability.  The Participant will not be entitled to
any dividends or dividend equivalents paid on the Performance Unit Award or any
voting rights unless and until the Performance Unit Award is vested and settled,
at which time the Participant shall be entitled to an amount in cash (less
applicable withholding) equal to the dividends that would have been paid had the
portion of the Performance Unit Award, if any, which is an Earned Award been
issued at the beginning of the Performance Period.  The Performance Unit Award
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of or encumbered until all restrictions contained in this Agreement or
in the Plan have been otherwise satisfied, terminated or expressly waived by the
Company in writing.

Section 5. Termination.  Subject to terms, as in effect from time to time,
specified in an employment, severance or change in control agreement between the
Participant and the Company and its Affiliates, to the extent more favorable to
the Participant than this Section 5, the following provisions shall apply on the
Participant’s termination of employment.

(a) Qualified Termination During Performance Period.  If, during the Performance
Period, the Participant’s employment is terminated by the Company without
“Cause” or the Participant resigns for “Good Reason” (as each such term is
defined in the Participant’s employment agreement with the Company or an
Affiliate as then, or as most recently, in effect), or the Participant retires
from the Company at the age of 65 years or older, dies or becomes subject to a
Disability while employed by the Company (collectively, a “Qualified
Termination”), the Performance Unit Award shall become an Earned Award as
follows:

(i) first, the Committee shall determine the portion of the Performance Unit
Award that is eligible to become an Earned Award based on actual achievement of
the Performance Criteria following the end of the Performance Period; and

(ii) second, the Earned Award so calculated shall be multiplied by a fraction,
the numerator of which is the total number of days that have elapsed from the
first day of the Performance Period to the date of the Participant’s Qualified
Termination and the denominator of which is the total number of days in the
Performance Period. Such portion of the Earned Award shall then be settled in
accordance with Section 3 as for all other participants whose awards are settled
on the Settlement Date.

(b) All Other Terminations.    If, during the Performance Period, the
Participant’s termination of employment with the Company or an Affiliate occurs
for any reason other than a Qualified Termination, the Performance Unit Award
shall be forfeited as of the date of such termination of employment. 

(c) Termination Following a Change in Control.  Notwithstanding the foregoing,
upon a termination of employment of the Participant without Cause or for Good
Reason on or following a Change in Control, the Performance Unit Award shall be
subject to Section 6 hereof.



2

 

--------------------------------------------------------------------------------

 



 

Section 6. Change in Control.  Subject to terms, as in effect from time to time,
specified in an employment, severance or change in control agreement between the
Participant and the Company and its Affiliates, to the extent more favorable to
the Participant than this Section 6, if a Change in Control occurs during the
Performance Period and the Participant has remained continuously employed by the
Company until at least immediately prior to the Change in Control, then the
Performance Unit Award shall not vest in accordance with the terms of Section 13
of the Plan and the portion of the Performance Unit Award that shall become an
Earned Award shall be determined as follows: 

(a) Performance Unit Award Not Assumed or Substituted.  If the Committee
reasonably determines in good faith, prior to the occurrence of the Change in
Control, that the Performance Unit Award will not be assumed, and that new
rights that substantially preserve the terms and economic substance of the
Performance Unit Award will not be substituted therefor, by the Company, its
successor or Affiliate thereof in connection with such Change in Control, then
the portion of the Performance Unit Award that shall become an Earned Award
shall equal the greater of (a) 100% of the target award level payout, and (b)
the portion of the Earned Award that would have been earned based on actual
achievement of (i) the Absolute Earned Award (as defined on Exhibit A) through
the most recently completed fiscal quarter prior to such Change in Control, and
(ii) the Relative Earned Award (as defined on Exhibit A), calculated as if the
trading date immediately prior to the date of the Change in Control had been the
end of the Performance Period.

(b) Performance Unit Award Assumed or Substituted.  If the Committee reasonably
determines in good faith, both (i) prior to the occurrence of the Change in
Control, that the Performance Unit Award will be assumed, or that new rights
that substantially preserve the terms and economic substance of the Performance
Unit Award will be substituted therefor, and (ii) thereafter, that the
Performance Unit Award has been assumed, or that new rights that substantially
preserve the terms and economic substance of the Performance Unit Award have
been substituted therefor, and before the Settlement Date with respect to such
Performance Unit Award, the Participant’s employment is terminated by the
Company, its successor or Affiliate thereof  without “Cause” or the Participant
resigns for “Good Reason,” in either case within the two (2) year period
immediately following a Change in Control, then the portion of the Performance
Unit Award that shall become an Earned Award shall equal the greater of (a) 100%
of the target award level payout, and (b) the portion of the Earned Award that
would have been earned based on actual achievement of (i) the Absolute Earned
Award (as defined on Exhibit A) through the most recently completed fiscal
quarter prior to the date of such termination or resignation of employment, and
(ii) the Relative Earned Award (as defined on Exhibit A), calculated as if the
trading date immediately prior to the date of such termination or resignation of
employment had been the end of the Performance Period.

(c) Settlement.  Any portion of the Performance Unit Award that becomes an
Earned Award pursuant to this Section 6 shall be settled on or within 60 days
after the Change in Control or Qualified Termination, as applicable, but in no
event later than the Settlement Date, in accordance with Section 3.



3

 

--------------------------------------------------------------------------------

 



Section 7. Miscellaneous Provisions.

(a) Continued Employment.  Neither this Agreement nor the Performance Unit Award
granted hereby shall confer upon the Participant any right to continued
employment or service with the Company or any Affiliate thereof, as the case may
be, nor shall it interfere in any way with the right of the Company or any
Affiliate thereof to terminate the employment or service of the Participant at
any time.

(b) Change in Capitalization.  In the event of any Change in Capitalization, an
equitable substitution or proportionate adjustment shall be made, in each case,
as may be determined by the Administrator, in its sole discretion, in the kind,
number and purchase price of Shares or other securities subject to the
Performance Unit Award; provided,  however, that any fractional Shares resulting
from the adjustment shall be eliminated.  Such other equitable substitutions or
adjustments shall be made as may be determined by the Administrator, in its sole
discretion.  Without limiting the generality of the foregoing, in connection
with a Change in Capitalization, the Administrator may provide, in its sole
discretion, but subject in all events to the requirements of Section 409A of the
Code, for the cancellation of the Performance Unit Award in exchange for payment
in cash or other property in an amount equal to the aggregate Fair Market Value
of the Common Stock covered by such award.  Further, without limiting the
generality of the foregoing, with respect to restricted share units subject to
foreign laws, adjustments made hereunder shall be made in compliance with
applicable requirements.  The Administrator’s determinations pursuant to this
Section 7(b) shall be final, binding and conclusive.

(c) Clawback.  If, in the opinion of the independent directors of the Board, the
Company’s financial results are restated or materially misstated due in whole or
in part to intentional fraud or misconduct by one or more of the Company’s
executive officers, the independent directors have the discretion to use their
best efforts to remedy the fraud or misconduct and prevent its recurrence.  The
Company’s independent directors may, based upon the facts and circumstances
surrounding the restatement, direct that the Company recover all or a portion of
any bonus or incentive compensation paid, or cancel the stock-based awards
granted under the Plan, to an executive officer.  In addition, the independent
directors may also seek to recoup any gains realized with respect to
equity-based awards, including with regard to the Performance Unit Award,
regardless of when issued.  The remedies that may be sought by the independent
directors are subject to a number of conditions, including, that:  (1) the bonus
or incentive compensation to be recouped was calculated based upon the financial
results that were restated, (2) the executive officers in question engaged in
the intentional misconduct, and (3) the bonus or incentive compensation
calculated under the restated financial results is less than the amount actually
paid or awarded.

(d) No Ownership.  Unless and until a certificate or certificates representing
Shares shall have been issued by the Company as a result of the vesting of the
Performance Unit Award, the Participant shall not have any of the rights or
privileges of a stockholder of the Company with respect to the Shares subject to
the Performance Unit Award. 



4

 

--------------------------------------------------------------------------------

 



(e) Tax Withholding.  The Company shall withhold all applicable taxes or other
amounts required by law from all amounts paid or delivered in respect of the
Performance Unit Award.  The Participant may satisfy the withholding obligation
by paying the amount of any taxes in cash or Shares may be withheld from the
Shares otherwise deliverable to satisfy the obligation in full or in part. If
Shares are withheld, such Shares shall have a Fair Market Value equal to the
minimum statutorily required withholding obligation (reduced by the amount of
any taxes paid in cash), with such number of withheld Shares rounded up to the
nearest whole number of Shares as necessary to avoid fractional Shares and with
any excess amount refunded in cash to the Participant.

(f) Code Section 409A.  The intent of the Participant and the Company is that
payments and benefits under this Agreement and the Performance Unit Award be
exempt from, or comply with, Section 409A of the Internal Revenue Code (the
“Code”), and accordingly, to the maximum extent permitted, this Agreement and
the Performance Unit Award shall be interpreted and administered to be in
accordance therewith.  Each payment under this Agreement and the Performance
Unit Award shall be construed as a separate identified payment for purposes of
Section 409A of the Code, and any payments described in this Agreement and the
Performance Unit Award that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise.  Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, (i)
the Participant shall not be considered to have terminated employment for
purposes of this Agreement and no payments shall be due to the Participant under
this Agreement that are payable upon the Participant’s termination of employment
until the Participant would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A of the Code and
(ii) amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to this Agreement and the Performance Unit Award during the
six-month period immediately following the Participant’s separation from service
shall instead be paid on the first business day after the date that is six
months following the Participant’s separation from service (or, if earlier, the
Participant’s death).

(g) Plan; Entire Agreement; Amendments.  The Plan is incorporated herein by
reference.  Except as otherwise explicitly set forth herein, this Agreement
supersedes any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.  Subject to the express provisions of the Plan, the Administrator shall
have discretionary authority to interpret and make all determinations relating
to the Plan and this Agreement and any such interpretation or determination
shall be binding on all parties.  The Administrator may correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in this
Agreement in the manner and to the extent it shall deem necessary or desirable
to carry it into effect.  All action by the Administrator under the provisions
of this paragraph shall be final, conclusive and binding for all purposes.

(h) Notices.  Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon personal delivery, upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid

5

 

--------------------------------------------------------------------------------

 



or upon deposit with a reputable overnight courier.  Notice shall be addressed
to the Company at its principal executive office and to the Participant at the
address most recently provided by the Participant to the Company.

(i) Choice of Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Maryland, without giving effect to
principles of conflicts of law of such state.

(j) Successors.  This Agreement is personal to the Participant and, except as
otherwise provided above, shall not be assignable by the Participant otherwise
than by will or the laws of descent and distribution, without the written
consent of the Company.  This Agreement shall inure to the benefit of and be
enforceable by the Participant’s legal representatives.  This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assignees, subject to the terms of the Plan.

(k) Severability.  If any provision of this Agreement for any reason should be
found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
hereof, which remaining provision or portion hereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion hereof eliminated.

(l) Headings.  The headings and captions in this Agreement shall not be
construed to limit or modify the terms or meaning of this Agreement.

(m) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

This Agreement is executed by the Company and the Participant as of the date and
year first written above.





6

 

--------------------------------------------------------------------------------

 



STORE CAPITAL CORPORATION,
a Maryland corporation

By:      _________________________________
Name: _________________________________
Title:   _________________________________

 

PARTICIPANT

_______________________________________

[]

 

_______________________________________

Print Name

 

_______________________________________

Date

 

 

 

 



7

 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

PERFORMANCE VESTING CRITERIA

 

1.  The Earned Award shall be equal to the sum of the Relative Earned Award and
the Absolute Earned Award (each as set forth below).

 

(a)



Relative Earned Award.  The “Relative Earned Award” shall be equal to the
product of (i) the number of restricted share units underlying the Performance
Unit Award, (ii) 0.5, and (iii) the Relative Performance Factor.  The “Relative
Performance Factor” shall be determined based on the ranking of the TSR (as
defined below) of the Company for the Performance Period as compared to the TSR
of the other component companies included within, and ranked by, the Index (as
defined below) for the Performance Period, subject to the terms of this
Agreement:

 

Degree of Performance Attainment

Company TSR Relative

to Index Return

Relative Performance Factor

Maximum

Company TSR must rank at a level equal to the 75th percentile of ranked
component companies in the Index

1

Target

Company TSR must rank at a level at least equal to the 50th percentile of ranked
component companies in the Index

1/3 

Threshold

Company TSR must rank at a level at least equal to the 35th percentile of ranked
component companies in the Index

1/9

 

(b)



Absolute Earned Award.  The “Absolute Earned Award” shall be equal to the
product of (i) the number of restricted share units underlying the Performance
Unit Award, (ii) 0.5, and (iii) the Absolute Performance Factor.  The “Absolute
Performance Factor” shall be determined based on the Company’s AFFO/Share CAGR
(as defined below) for the Performance Period, subject to the terms of this
Agreement:

 

Degree of Performance Attainment

AFFO/Share CAGR

Absolute Performance Factor

Maximum

6.5% or greater

1

Target

4.5%

1/3 

Threshold

3.0%

1/9

 

“TSR” shall mean the compounded annual growth rate, expressed as a percentage
(rounded to the nearest tenth of a percent), in the value per share of common
stock during the Performance Period due to the appreciation in the price per
share of common stock and dividends paid to a shareholder of record with respect
to one share of common stock during the Performance Period, assuming dividends
are reinvested on the ex-dividend date.  For purposes of this calculation, the
beginning and ending share price shall be based on a 20-day trailing average
closing stock price.

 



 

 

--------------------------------------------------------------------------------

 



Notwithstanding anything to the contrary in this Agreement or the table above,
the Relative Earned Award shall not exceed the Target level unless the Company’s
TSR for the Performance Period, without regard to its relative performance, is
equal to or greater than 0%.

 

“Index” shall mean the MSCI US REIT Index; provided, that the ranked component
companies in the Index used to determine the TSR percentile rank of the Company
shall include only those companies included in the Index for the entire
Performance Period.

 

“AFFO/Share CAGR” shall mean the compounded annual growth rate, expressed as a
percentage (rounded to the nearest tenth of a percent), of the Company’s
Adjusted Funds from Operations (“AFFO”) per weighted average basic common share
during the Performance Period.  For purposes of this calculation, AFFO per
weighted average basic common share shall be the amount reported in the
Company’s earnings release for the end of the Performance Period. 

 

The Compensation Committee may make equitable adjustments to the AFFO/Share CAGR
in the event of, in response to, or to reflect: (i) an unusual or non-recurring
event that affects the Company or its financial statements, (ii) any changes in
applicable laws or regulations or accounting principles or taxation applicable
to the Company, (iii) the impact of investments, acquisitions, dispositions or
other business ventures (including any joint venture) made during the
performance period that would be outside of the normal course of business for
the Company, (iv) unusual or non-recurring litigation expenses and/or (v) the
impact of any foreign currency gains or losses.

 

To the extent actual performance falls between two performance goal levels,
linear interpolation shall apply.  The Administrator shall have discretionary
authority to interpret and make all determinations relating to the tables above.

 

2.  Earned Awards, if any, shall vest on the last day of the Performance Period,
subject to the Participant’s continued employment through the end of the
Performance Period (and subject to the acceleration and forfeiture provisions
set forth in the Plan and this Agreement), and shares shall be settled and
delivered as provided in Section 3 of this Agreement. 

 

3.  To determine the number of shares to be awarded, the earned dollar amount
based on performance achieved is converted into a number of shares by dividing
the dollar amount by the 20-trading-day average closing price per share at the
beginning of the performance period.

 

 

 

--------------------------------------------------------------------------------